Citation Nr: 1136694	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for atrial fibrillation, status post (s/p) pacemaker implant, to include as secondary to service-connected diabetes mellitus, type II, and hypertension, has been received.  

2.  Entitlement to service connection for presbyopia, claimed as bilateral eye condition, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for chronic periodontitis with bone dissolution, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.  This appeal to the Board of Veterans' Appeals (Board) arose from September 2008, October 2008 and March 2009 rating decisions.  

In the September 2008 rating decision the RO, in part, denied the Veteran's claim for service connection for presbyopia (claimed as eye condition bilateral).  In August 2009, the Veteran filed a notice of disagreement (NOD) with this denial.  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In the October 2008 rating decision ,the RO denied the Veteran's claim for service connection for atrial fibrillation, s/p pacemaker implant.  In December 2008, the Veteran filed a notice of disagreement (NOD) with this denial.  A SOC was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9) in May 2009.

In the March 2009 rating decision the RO denied the Veteran's claim for service connection for chronic periodontitis with bone dissolution.  In August 2009, the Veteran filed a notice of disagreement (NOD) with this denial.  A SOC was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9) in November 2009.


In July 2010, the RO issued supplemental SOCs (SSOCs) reflecting the continued denials of service connection for presbyopia and for chronic periodontitis with bone dissolution.  Most recently, in February 2011, the RO issued a supplemental SOC (SSOC) reflecting the continued  denial of service connection for atrial fibrillation, s/p pacemaker implant, on the basis that although new and material evidence had been presented to reopen the claim for service connection, the claim, on the merits, must still be denied.  

As noted above, in the February 2011 SSOC, the RO addressed the claim for service connection for atrial fibrillation, s/p pacemaker implant on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized this matter on appeal as reflected on the title page.  

The Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for atrial fibrillation, s/p pacemaker implant.  There was diagnosis of atrial fibrillation, s/p pacemaker implant at the time of the previous final denial of this claim for service connection for this disorder.  As such, the diagnoses of atrial fibrillation, s/p pacemaker implant since that denial cannot constitute a different diagnosed disease or injury.  Therefore, new and material evidence is required to reopen this claim.  

In April 2011 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board also notes that, in April 2011, after certification of the appeal to the Board, the Veteran submitted additional evidence, specifically, additional VA treatment records.  During the April 2011 hearing, the Veteran's representative waived initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The Board's decision addressing the claim for service connection for presbyopia and addressing the request to reopen the claim for service connection for atrial fibrillation, s/p pacemaker implant is set forth below.  The claim for chronic periodontitis with bone dissolution is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, the Veteran filed claims for service connection for an acquired psychiatric disorder and for a  total rating based on individual unemployability (TDIU).  Those claims have not been adjudicated by the RO.  As such, those matters are not properly before the Board, and are thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim  herein decided have been accomplished.

2.  In a September 2006 decision, the RO denied service connection for atrial fibrillation, s/p pacemaker implant; although notified of the denial in a September 2006 letter, the Veteran did not perfect an appeal of the decision.

3.  With regard to the petition to reopen a claim for service connection for atrial fibrillation, s/p pacemaker implant, to include as secondary to service-connected diabetes mellitus, type II and hypertension, the evidence associated with the claims file since the RO's September 2006 denial is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to an unestablished fact necessary to substantiate the claim, and does not  raise a reasonable possibility of substantiating the claim. 

4.  Although the Veteran currently has presbyopia, the only medical opinion to address the etiology of that disorder weighs against the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2006 denial of  service connection for atrial fibrillation, s/p pacemaker implant, is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's September 2006 denial is not new and material, the criteria for reopening the claim for service connection for atrial fibrillation, s/p pacemaker implant, to include as secondary to service-connected diabetes mellitus, type II and hypertension, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010) (as in effect for claims filed on and after August 29, 2001).

3.  The criteria for service connection for presbyopia, claimed as bilateral eye condition, to include as secondary to service-connected diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an April 2008 letter notified the Veteran that the claim for service connection for atrial fibrillation, s/p pacemaker implant, to include secondary to diabetes had been previously denied.  The claim for atrial fibrillation, s/p pacemaker implant was denied because there was no evidence of a clinical diagnosis of diabetes related to service to which atrial fibrillation could be associated.  The letter notified the Veteran that the RO needed new and material evidence to reopen this claim.  The letter specifically advised the Veteran that in order to be considered new and material, the evidence must pertain to the reason his claim was previously denied.  It also informed the Veteran that in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial. 

The April 2008 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims.  It also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the April 2008 letter meets the Pelegrini, Dingess/Hartman, and Kent content of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs), private treatment records, VA outpatient treatment records, the report of a July 2008 VA eye examination and reports of July 2008, September 2008, March 2009 and January 2010 VA heart examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, various written statements provided by the Veteran and by his representative, on his behalf and research articles provided by the Veteran.  The Board also finds that no further RO action on this matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through notice of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2010), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Request to Reopen


As indicated above, the RO denied the Veteran's claim for service connection for atrial fibrillation, s/p pacemaker implant in September 2006.  The evidence of record at the time consisted of the Veteran's STRs, private treatment records and VA treatment records.  The bases for the RO's September 2006 denial were that the record did not contain any evidence of service incurrence or aggravation or evidence that the Veteran was diagnosed with a coronary disease within one year of separation from service.  Further, there was no evidence that the claimed diabetes was related to service; therefore, service connection for the atrial fibrillation, s/p pacemaker implant could not be awarded on a secondary basis.  Although notified of the denial in a September 2006 letter, the Veteran did not perfect an appeal of the September 2006 RO decision.  See 38 C.F.R. § 20.200, 20.202.  The RO's September 2006 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claims for service connection in April 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's September 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

With respect to the instant claim pertinent evidence added to the claims file since September 2006 includes private treatment records, VA outpatient treatment records, report of July 2008 VA eye examination and reports of July 2008, September 2008, March 2009 and January 2010 VA heart examination, the transcript of the Veteran's Board hearing, various written statements provided by the Veteran and by his representative, on his behalf and research articles provided by the Veteran.  However, none provide a positive opinion as to the etiology of the Veteran's atrial fibrillation, s/p pacemaker implant.  In the July 2008 VA examination report, the examiner concluded that sick sinus syndrome, hypertension and sleep apnea were more probable causes of atrial fibrillation; therefore, the examiner opined that the atrial fibrillation was less likely than not due to diabetes mellitus, type II.  In a September 2008 VA examination report addendum, the examiner clarified that hypertension did not aggravate the Veteran's atrial fibrillation, explaining that atrial fibrillation was an electrical problem in the heart.  In a March 2009 VA examination report, the examiner concurred with opinions offered in the previous examination reports and again opined that it was less likely than not that the Veteran's heart condition (atrial fibrillation) was related to his hypertension; the Veteran's heart disorder was more likely related to his sick sinus syndrome, obesity and sleep apnea.

In sum, the medical evidence received September 2006 still does not reflect that there exists a medical nexus between atrial fibrillation, s/p pacemaker implant and the service-connected diabetes and/or hypertension.  Thus, even if some of this evidence could, in a limited sense, be considered "new"(in the sense that it was not previously before agency adjudicators),  none of the evidence is material because it does not relate to an unestablished fact necessary to substantiate the claim for service connection and/or provide a reasonable possibility of substantiating the claim.

The Board notes that the Veteran has submitted a research article regarding various topics relating to atrial fibrillation, including indication that hypertension and diabetes can also play a role in damaging the atria of the heart and can cause atrial fibrillation.  This document, however, contain no findings pertaining to the Veteran's manifestation of atrial fibrillation.  As a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of his current atrial fibrillation, s/p pacemaker implant.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The document supplied by the Veteran simply provides speculative generic statements.  Therefore, the aforementioned excerpts lack probative value in the consideration of the Veteran's claim.  Further, the Board notes that the article contains the disclaimer that it is for informational purposes and is not intended to be a substitute for the advice of a doctor or healthcare professional or a recommendation for any particular treatment plan.  The disclaimer concludes "it is important that you rely on the advice of a doctor or a healthcare professional for your specific condition."

The Board had also considered the lay assertions of the Veteran, as well those advanced by his representative, on his behalf, during the Board hearing and in various written documents of record.  A layperson is certainly competent to describe factual matters of which he or she has first- hand knowledge.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a medical matter, such as the etiology of the disability for which service connection is sought  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for atrial fibrillation, s/p implant, to include as secondary to service-connected diabetes mellitus, type II, and hypertension are not met, and the September 2006 RO denial of the claim remains final.  See 38 U.S.C.A. § 5108 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Service Connection, on the Merits

While the Veteran has asserted the his eye disorder is medically- related to his service-connected diabetes mellitus, to give the Veteran every consideration, the Board will, as the RO has, consider the claim on direct and secondary bases.  

Service treatment records reflect no complaints of, treatment for or diagnosis of disorder of the eyes.  

Subsequent to service VA and private treatment records document treatment for presbyopia.  The Veteran was afforded a VA eye examination in July 2008.  He then  complained of blurred vision that he related to his noninsulin dependent diabetes mellitus (NIDDM).  The examiner diagnosed  presbyopia without background diabetic retinopathy (BDR).  The optometrist opined  that there was no ocular or vision involvement related to the Veteran's NIDDM.  To that end, the examiner explained that the Veteran had normal refractive change which correlated to his report of blurred vision.

The above cited evidence reflects that the Veteran currently has presbyopia.  However, the record does not support a finding that there exists a medical nexus between this disability and either service or service-connected disability.  
Here, the only competent opinion on the question of the etiology of the Veteran's  presbyopia-that  provided by a VA optometrist, as noted above-is  adverse to the claim.   The Board accepts the opinion of the VA optometrist as probative evidence on the question of whether there exists a relationship between current presbyopia and service-connected diabetes, based as it was upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented or identified any competent evidence  that, in fact, supports the claim on either a direct or secondary basis.

Finally, the Board notes that, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between current presbyopia and service-connected diabetes, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical nexus upon which this claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for presbyopia, to include as secondary to service-connected diabetes mellitus, type II must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for atrial fibrillation, s/p implant, to include as secondary to service-connected diabetes mellitus, type II, and hypertension is denied.

Service connection for presbyopia, to include as secondary to service-connected diabetes mellitus, type II, is denied.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted for the remaining claim for service connection on appeal.  

The Veteran was afforded a VA examination in March 2009.  On examination, the diagnosis was generalized periodontal disease with bone loss.  The dentist opined that "the periodontal destruction disease that we see is not necessarily primarily related to the diabetes mellitus type 2.  It is my opinion that it is mostly related to poor oral hygiene practices with plaque and calculus accumulations.  This has caused significant generalized chronic periodontitis with bone dissolution."  

Given the Veteran's current diagnosis of chronic periodontitis with bone dissolution and the ambiguity in the March 2009 VA examination report on the question of whether there exists an etiological relationship between the Veteran's current dental disability and his service-connected diabetes mellitus, the Board finds that further medical examination and opinion by an appropriate physician-based on full consideration of the Veteran's documented medical history and assertions, and supported by full-stated rationale-would  be helpful in resolving the claim for service connection for chronic periodontitis with bone dissolution, to include as secondary to service-connected diabetes mellitus, type II.   38 C.F.R. §§ 4.2, 19.9 (2010); see also Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by appropriate dental professional,  at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination and testing, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

The claims file currently includes records from the VA Minneapolis, Minnesota Health Care System (HCS), to include the VA Medical Center (VAMC) in Minneapolis which appears to be dated up to January 2011.  Thus, there may be outstanding records of treatment and/or evaluation of the Veteran at this facility.
The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Minneapolis HCS all outstanding records of VA evaluation and/or treatment of the Veteran, since January 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Minneapolis VA HCS-to include the Minneapolis VAMC-all outstanding pertinent records of evaluation and/or treatment of the Veteran, since January 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo a VA dental and oral examination by appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be provided to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current chronic periodontitis with bone dissolution a) was caused or (b) is aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate this remaining matter on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


